DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 29, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed March 29, 2022 are acknowledged. Claims 32, 37, and 65 are amended, and Claims 66-68 are newly added. Claims 46, 47-57, and 58-61 and 63-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, directed to a process for producing a part, a steel sheet, and welded structure and structural part of a motor vehicle, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2020. Claims 32-68 are pending with claims 32-45, 62 and 65-68 currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 68, as well as dependent claims thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Language regarding the QT within the range of 165-287C (Claim 32) and (Claim 68), as well as language regarding the QT within the range of 180-260C (Claim 66), is not found in the specification. These values additionally cannot be found in any Tables of the instant disclosure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-33, 36, 39-40, 43-45 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (previously cited, US 20150299834 A1).
Regarding Claim 32-33, Mizuta discloses a method for producing a steel sheet having a tensile strength of at least 1180 MPa, and a total elongation of at least 12%, measured according to the ISO standard 6892-1:2009 (see Abstract; see para. [0028]; see Table values in Tables 5 and 6, for example).
Further, it would be obvious to one of ordinary skill in the art that the claimed steel comprises the claimed tensile stress and elongation values as the composition and method of Mizuta are the same as that which is claimed (see details below). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding the measurement method, specifically the properties measured according the ISO standard 6892-1:2009 and ISO standard 16630:2009, one of ordinary skill in the art would appreciate that the steel which comprises the properties claimed would comprise them as measured by the specified claimed measurement method as well, even in the absence of the prior art expressly disclosing the measurement details.

Mizuta discloses wherein the method comprises the following successive steps: 
providing a cold-rolled steel sheet (see para. [0080]) made of a steel having a chemical composition containing by weight: 0.15%≤C≤0.23%, 2.0%≤Mn≤2.8%, 1.0%≤Si≤2.1%, 0.02%≤Al≤1.0%, with 1.7%≤Si+Al≤2.1%, 0≤Nb≤0.035%, 0≤Mo≤0.3%, 0≤Cr≤0.4%, and a remainder, the remainder being Fe and unavoidable impurities (see para. [0048], [0051], [0050], [0056], [0072], and [0070], respectively). 
One of ordinary skill in the art would appreciate Mizuta discloses Si and Al ranges which overlap the claimed range for Si+Al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Mizuta further discloses annealing the steel sheet at an annealing temperature TA so as to obtain a structure comprising at least 65% of austenite and up to 35% of intercritical ferrite (see para. [0024]). 
It would be obvious to one of ordinary skill in the art that the annealing of Mizuta would achieve the same as that which is claimed, such that the annealing obtains a microstructure of at least 65% of austenite and up to 35% of intercritical ferrite, because the annealing of Mizuta may be just below the Ac3 temperature (wherein the structure would be 100% austenite), and because the final microstructure disclosed by Mizuta is the same as claimed (see details below). Additionally, Mizuta teaches annealing temperatures which are the same as the instant invention (see para. [0024] of Mizuta, and Table 2 values for annealing regime I which range from 820-840C; see annealing temperatures of instant invention, TA- in Table II which range from 830-870C).
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Mizuta further discloses quenching the steel sheet to a quenching temperature QT comprised between 165-287C, with a cooling rate of at least 20°C/s from a temperature (see para. [0095]-[0096]; see also quenching temperatures (cooling stop temperatures) and cooling rates in Table 2),
reheating the steel sheet from the quenching temperature QT up to a partitioning temperature PT comprised between 350°C and 450°C (see Fig. 1 showing reheating to holding temperature; see para. [0103]; see Table 2, austempering temperatures), and -2-Application No.: 16/061,776Docket No.: 20631.1055
Response to Restriction Requirement dated August 27, 2020maintaining the steel sheet at the partitioning temperature PT for a partitioning time Pt comprised between 80 s and 440 s (see para. [0102] and para. [0104]), and 
after the maintaining at the partitioning temperature PT, immediately cooling the steel sheet down to the room temperature (see Fig. 1; see para. [0105]).

Mizuta further discloses the steel sheet having a final microstructure consisting of, in surface fraction: 
between 40% and 70% of tempered martensite (see para. [0037]), 
between 9% and 15% of retained austenite (see para. [0016] and para. [0044] wherein retained austenite is preferably above 7% but less than 16%), 
between 15% and 35% of ferrite (see para. [0035]), 
between 2 and 5% of fresh martensite (see para. [0042] and para. [0044]-[0045]; one of ordinary skill in the art would appreciate that the range of MA and retained austenite reads on the claimed range for fresh martensite; for example, a microstructure comprising up to 15% total retained austenite and 20% or less MA, may comprise 5% or less, such as 2-5%, fresh martensite, which reads on the claimed range), and 
at most 15% of bainite (see para. [0037], in the case wherein the microstructure comprises tempered martensite rather than tempered bainite, bainite would be 0% which reads on the claimed range, which is also inclusive of 0%; one of ordinary skill in the art would appreciate ferritic bainite to be bainite; further, see para. [0038] wherein other phases or forms of bainite are 5% or less).
Additionally, it would be obvious that Mizuta comprise the same microstructure as claimed because the composition and the processing of Mizuta is the same as claimed (see above limitations). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Mizuta is silent towards the hole expansability ratio (HER); however, the claimed composition, microstructure, mechanical properties of strength and elongation, and method of making disclosed by Mizuta are the same as claimed, and it would be obvious to one of ordinary skill in the art that the steel of Mizuta comprise the claimed HER values as well. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Further, regarding the limitation, “measured according to the ISO standard 16630:2009”, one of ordinary skill in the art would appreciate that the steel which comprises the properties claimed would comprise them as measured by the specified claimed measurement method as well, even in the absence of the prior art expressly disclosing the measurement detail.

Mizuta discloses wherein in carbon diffuses and becomes enriched in retained austenite (see para. [0091]), but does not disclose limiting the C content in the tempered martensite, and therefore does not disclose (Claim 32) wherein the C content in the tempered martensite is 0.45% or lower, or further, (Claim 33) wherein the C content in the tempered martensite is 0.03% or lower. 
However, because the composition, method steps, microstructural phase structures, and the mechanical properties of Mizuta are the same as claimed, it would have further been obvious that the steel and the tempering of the steel result in the same concentration of carbon within the tempered martensite. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

 Regarding Claim 36, Mizuta discloses the final microstructure, but does not expressly disclose wherein the steel sheet has, after the quenching and before the heating to the partitioning temperature PT, a structure consisting of, in surface fraction:
between 15% and 35% of ferrite, 
between 10% and 30% of austenite
between 40% and 70% of martensite, and 
at most 15% of lower bainite.
However, the final microstructure of Mizuta, and the processing of Mizuta in addition to the mechanical properties of the steel of Mizuta are the same as claimed. Therefore, it would be obvious to one of ordinary skill in the art therefore that the microstructure between the quenching steps and the tempering steps (before heating to the partitioning temperature) be the same as well. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 39, Mizuta discloses wherein the chemical composition of the steel satisfies at least one of the following conditions: C≥0.16%, C≤ 0.21%, Mn≥2.2%, Mn≤ 2.7%, 0.010%≤Nb, Mo≤ 0.05% or Mo≥0.10%, and Cr≤0.05% or Cr≥0.1% (see para. [0048; see para. [0051]; see para. [0072], see para. [0070]).  

Regarding Claim 40, Mizuta discloses wherein the chemical composition of the steel is such that C +Si/10 < 0.30% and Al > 6(C+Mn/10) - 2.5% (see para. [0049]-[0050] and para. [0056]; for example, for a concentration of 0.15%C and 2%Si, the value of C+Si/10 would be 0.25% which reads on the claimed less than 0.30%, and a concentration of 0.10% Al and 2.0%Mn, the value for 6*(C+Mn/10)-2.5% would be a negative number, which is less than 0.10).

Regarding Claims 43 and 44, Mizuta discloses wherein (Claim 43) after the step of cooling down the steel sheet to the room temperature, the steel sheet is coated by an electrochemical method or through a vacuum coating process with (Claim 44) Zn or Zn alloy (see para. [0016]; electrogalvanizing reads on electrochemical method; zinc solution reads on Zn or Zn alloy coating). 

Regarding Claim 45, Mizuta discloses wherein the chemical composition of the steel is such that 1.3%≤Si≤2.1% and 0.02%≤Al≤0.5% (see para [0050] and para. [0056]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claim 65, Mizuta discloses wherein the surface fraction of retained austenite is of at least 11% (see para. [0044]; one of ordinary skill in the art would appreciate that a steel with up to 15% retained austenite would comprise a surface fraction of retained austenite of at least 11%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claim 66, Mizuta discloses wherein the quenching temperature QT is comprised between 180C and 260C (see para. [0096]; see also quenching temperatures (cooling stop temperatures) in Table 2).

Regarding Claim  67, Mizuta discloses wherein the steel sheet has a yield strength of at least 900MPa (see Tables 5 and 6, values for yield strength).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta, as applied to Claim 32 above, in view of Angles (previously cited, US 20160010168 A1).
Regarding Claim 34, Mizuta does not disclose wherein the method comprises, between the annealing and the quenching, a step of slow cooling the steel sheet at a cooling rate lower than 50C/s for at least 70s, down to the temperature of at least 600°C. 
 Angles teaches a similar invention (see para. [0027]-[0033]) wherein the steel is slowly cooled at rate of 1C/s-3C/s from the annealing temperature to an intermediate temperature of 600C, in order to avoid more than 20% ferrite and avoid massive austenite, and then quenched from the intermediate temperature to the quenching temperature of 220-360C, in order to ensure 30% or less of structure other than martensite (see para. [0029]-[0033]; see para. [0043], 58-180C/min is equivalent to about 1C/s to 3C/s; see para. [0045]). 
It would have been obvious to one of ordinary skill in the art to that the method disclosed by Mizuta comprise the slow cooling step to 600C between the annealing and quenching steps at a rate of less than 5C/s, as taught by Angles, in order to avoid more than 20% transformed ferrite and avoid massive austenite, while ensuring 30% or less of structures other than martensite.

Regarding Claim 35, Mizuta in view of Angles disclose wherein the ferrite comprises, in area fraction with respect to the whole structure, between 0% and 15% of intercritical ferrite and between 0% and 35% of transformation ferrite, the transformation ferrite being formed during the slow cooling step (see para. [0035] disclosing ferrite fractions of Mizuta; see Angles, para. [0029]-[0032] and para. [0043]). One of ordinary skill in the art would appreciate that because Angles teaches 20% or less of transformation ferrite, and Mizuta requires 5-35% ferrite, Mizuta in view Angles produces the claimed structure also comprising 0-15% intercritical ferrite. 
Additionally, the composition and method steps are of Mizuta in view of Angles are the same as claimed, and it would be obvious to one of ordinary skill in the art that the structure of the invention also comprise the claimed amounts and types of ferrite. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
 .  
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuta, as applied to Claim 32 above, and in further view of Chase (US 7204894 B1).
Regarding Claim 37, Mizuta discloses wherein the step of providing the cold-rolled steel sheet comprises: hot rolling a sheet made of said steel to obtain a hot-rolled steel sheet, coiling the hot-rolled steel sheet at a temperature Tc comprises between 400°C and 750°C, and cold rolling the hot-rolled steel sheet to obtain the cold-rolled steel sheet (see para. [0081]).
Mizuta does not disclose performing a batch annealing at a temperature THBA comprised between 500°C and 700°C for a time between 2 and 6 days.
Chase teaches wherein intermittent annealing after hot rolling is well-known in the art in order to produce steel sheets in adequate condition for cold rolling (Col. 1, lines 12-14). Chase teaches wherein batch annealing operations are particularly well-known in the art and are economically beneficial for shorter production runs and typically require several days to complete (see Col. 1, lines 55-67). Chase teaches wherein the typical batch annealing for steel is conducted at 1200-1650F in order to prepare for the cold rolling, and wherein the annealing may be shortened to 75 hours or less (see Col. 2, lines 15-20; 1200F is about 650C; 75 hours is about 3 days). Chase teaches this type of annealing prevents additional pickling steps, and thus saves energy and improves mechanical properties (see Col. 3, lines 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a batch annealing, prior to cold rolling, at a temperature between 500°C and 700°C for a time between 2 and 6 days, as taught by Chase, for the invention disclosed by Mizuta. One would be motivated to use this batch annealing because it is well-known in the art in preparing hot-rolled steel for cold-rolling, and because this particularly type of batch annealing results is economically beneficial, saves energy, and improves mechanical properties of the resulting cold-rolled steel (see teaching by Chase above).

Claims 38 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta, as applied to Claim 32 above, and in further view of Somani (previously cited, US 20140299237 A) and Futamura (previously cited, US 20150101712 A).
Regarding Claims 38 and 62, Mizuta does not disclose wherein, after the steel sheet is quenched to the quenching temperature QT and, before the steel sheet is heated to the partitioning temperature PT, the steel sheet is held at the quenching temperature QT for a holding time comprised (Claim 38) between 2 s and 8 s, or (Claim 62) between 3 s and 7 s.
Somani discloses a similar process wherein the steel is quenched at a rate of 30C/s from an annealing temperature of 850C to a quenching temperature below the Ms point (“cooling at 30C/s to a quenching temperature below Ms” [0094]), and held for 1 second prior to heating to the partitioning temperature (see Fig. 4). 
Futamura discloses yet another similar method wherein the steel is heated to the Ac3 point, cooled at a rate of 15C/s or higher to the quenching temperature, held for at least 5 seconds, and then heated to the partitioning temperature of 400-540C (see para. [0017]) in order to shorten austempering treatment time.
While Somani does not disclose wherein the holding time is for (Claim 38) 2-8 seconds, or (Claim 62), 3-7s, it would have been obvious to one of ordinary skill in the art to have held the steel at the quenching temperature for slightly longer, such as the at least 5s as taught by Futamura, and within the claimed range for the invention disclosed by Mizuta. One would be motivated to do this in order to shorten the austempering treatment time (time at the partitioning temperature, see teaching by Futamura above) and to ensure that the entirety of the steel member had reached the quenching temperature, such that the microstructure and amounts of martensite and austenite were homogenous throughout the steel sheet, particularly for a steel sheet of a thicker gauge. 
Additionally, the claimed values are merely an optimum or workable range, and no criticality has been found. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (previously cited, US 20150299834 A1) in view of Chase (US 7204894 B1).
Regarding Claim 68, Mizuta discloses a method for producing a steel sheet having a tensile strength of at least 1180 MPa, and a total elongation of at least 12%, measured according to the ISO standard 6892-1:2009 (see Abstract; see para. [0028]; see Table values in Tables 5 and 6, for example).
Further, it would be obvious to one of ordinary skill in the art that the claimed steel comprises the claimed tensile stress and elongation values as the composition and method of Mizuta are the same as that which is claimed (see details below). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding the measurement method, specifically the properties measured according the ISO standard 6892-1:2009 and ISO standard 16630:2009, one of ordinary skill in the art would appreciate that the steel which comprises the properties claimed would comprise them as measured by the specified claimed measurement method as well, even in the absence of the prior art expressly disclosing the measurement details.

Mizuta discloses wherein the method comprises the following successive steps: 
providing a cold-rolled steel sheet (see para. [0080]) made of a steel having a chemical composition containing by weight: 0.15%≤C≤0.23%, 2.0%≤Mn≤2.8%, 1.0%≤Si≤2.1%, 0.02%≤Al≤1.0%, with 1.7%≤Si+Al≤2.1%, 0≤Nb≤0.035%, 0≤Mo≤0.3%, 0≤Cr≤0.4%, and a remainder, the remainder being Fe and unavoidable impurities (see para. [0048], [0051], [0050], [0056], [0072], and [0070], respectively). 
One of ordinary skill in the art would appreciate Mizuta discloses Si and Al ranges which overlap the claimed range for Si+Al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Mizuta further discloses annealing the steel sheet at an annealing temperature TA so as to obtain a structure comprising at least 65% of austenite and up to 35% of intercritical ferrite (see para. [0024]). 
It would be obvious to one of ordinary skill in the art that the annealing of Mizuta would achieve the same as that which is claimed, such that the annealing obtains a microstructure of at least 65% of austenite and up to 35% of intercritical ferrite, because the annealing of Mizuta may be just below the Ac3 temperature (wherein the structure would be 100% austenite), and because the final microstructure disclosed by Mizuta is the same as claimed (see details below). Additionally, Mizuta teaches annealing temperatures which are the same as the instant invention (see para. [0024] of Mizuta, and Table 2 values for annealing regime I which range from 820-840C; see annealing temperatures of instant invention, TA- in Table II which range from 830-870C).
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Mizuta further discloses quenching the steel sheet to a quenching temperature QT comprised between 165-287C, with a cooling rate of at least 20°C/s from a temperature (see para. [0095]-[0096]; see also quenching temperatures (cooling stop temperatures) and cooling rates in Table 2),
reheating the steel sheet from the quenching temperature QT up to a partitioning temperature PT comprised between 350°C and 450°C (see Fig. 1 showing reheating to holding temperature; see para. [0103]; see Table 2, austempering temperatures), and -2-Application No.: 16/061,776Docket No.: 20631.1055
Response to Restriction Requirement dated August 27, 2020maintaining the steel sheet at the partitioning temperature PT for a partitioning time Pt comprised between 80 s and 440 s (see para. [0102] and para. [0104]), and 
after the maintaining at the partitioning temperature PT, immediately cooling the steel sheet down to the room temperature (see Fig. 1; see para. [0105]).

Mizuta discloses wherein the step of providing the cold-rolled steel sheet comprises: hot rolling a sheet made of said steel to obtain a hot-rolled steel sheet, coiling the hot-rolled steel sheet at a temperature Tc comprises between 400°C and 750°C, and cold rolling the hot-rolled steel sheet to obtain the cold-rolled steel sheet (see para. [0081]).
Mizuta does not disclose performing a batch annealing at a temperature THBA comprised between 500°C and 700°C for a time between 2 and 6 days prior to cold rolling.
Chase teaches wherein intermittent annealing after hot rolling is well-known in the art in order to produce steel sheets in adequate condition for cold rolling (Col. 1, lines 12-14). Chase teaches wherein batch annealing operations are particularly well-known in the art and are economically beneficial for shorter production runs and typically require several days to complete (see Col. 1, lines 55-67). Chase teaches wherein the typical batch annealing for steel is conducted at 1200-1650F in order to prepare for the cold rolling, and wherein the annealing may be shortened to 75 hours or less (see Col. 2, lines 15-20; 1200F is about 650C; 75 hours is about 3 days). Chase teaches this type of annealing prevents additional pickling steps, and thus saves energy and improves mechanical properties (see Col. 3, lines 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a batch annealing, prior to cold rolling, at a temperature between 500°C and 700°C for a time between 2 and 6 days, as taught by Chase, for the invention disclosed by Mizuta. One would be motivated to use this batch annealing because it is well-known in the art in preparing hot-rolled steel for cold-rolling, and because this particularly type of batch annealing results is economically beneficial, saves energy, and improves mechanical properties of the resulting cold-rolled steel (see teaching by Chase above).

Mizuta further discloses the steel sheet having a final microstructure consisting of, in surface fraction: 
between 40% and 70% of tempered martensite (see para. [0037]), 
between 7% and 15% of retained austenite (see para. [0016] and para. [0044] wherein retained austenite is preferably above 7% but less than 16%), 
between 15% and 35% of ferrite (see para. [0035]), 
between 2 and 5% of fresh martensite (see para. [0042] and para. [0044]-[0045]; one of ordinary skill in the art would appreciate that the range of MA and retained austenite reads on the claimed range for fresh martensite; for example, a microstructure comprising up to 15% total retained austenite and 20% or less MA, may comprise 5% or less, such as 2-5%, fresh martensite, which reads on the claimed range), and 
at most 15% of bainite (see para. [0037], in the case wherein the microstructure comprises tempered martensite rather than tempered bainite, bainite would be 0% which reads on the claimed range, which is also inclusive of 0%; one of ordinary skill in the art would appreciate ferritic bainite to be bainite; further, see para. [0038] wherein other phases or forms of bainite are 5% or less).
Additionally, it would be obvious that Mizuta comprise the same microstructure as claimed because the composition and the processing of Mizuta in view of Chase is the same as claimed (see above limitations). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Mizuta discloses wherein in carbon diffuses and becomes enriched in retained austenite (see para. [0091]), but does not disclose limiting the C content in the tempered martensite, and therefore does not disclose wherein the C content in the tempered martensite is 0.45% or lower. 
However, because the composition, method steps, microstructural phase structures, and the mechanical properties of Mizuta are the same as claimed, it would have further been obvious that the steel and the tempering of the steel result in the same concentration of carbon within the tempered martensite. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Mizuta is silent towards the hole expansability ratio (HER); however, the claimed composition, microstructure, mechanical properties of strength and elongation, and method of making disclosed by Mizuta in view of Chase are the same as claimed, and it would be obvious to one of ordinary skill in the art that the steel of Mizuta and Chase comprise the claimed HER values as well. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Further, regarding the limitation, “measured according to the ISO standard 16630:2009”, one of ordinary skill in the art would appreciate that the steel which comprises the properties claimed would comprise them as measured by the specified claimed measurement method as well, even in the absence of the prior art expressly disclosing the measurement detail.

Claims 32-33, 36, 39-45 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (previously cited, US 2018004752 A1).
Regarding Claim 32-33, Murata discloses a method for producing a steel sheet having a tensile strength of at least 1180 MPa, and a total elongation of at least 12%, measured according to the ISO standard 6892-1:2009, and a hole expansion ratio HER of at least 25%, measured according to the ISO standard 16630:2009 (see para. [0116]; see elongation, tensile strengths and lamda (stretch flangeability/hole expansion ratio) in Tables 3-1 and 3-2 wherein the ranges for tensile strengths are as high as 1180 MPa or more, elongation is higher than 12%, and lamda (hole expansion ratio) is higher than 25% and as high as 32%; one of ordinary skill in the art would appreciate that the stretch flange formability, lamda, is the HER – see para. [0118]).
Regarding the measurement method, specifically the properties measured according the ISO standard 6892-1:2009 and ISO standard 16630:2009, one of ordinary skill in the art would appreciate that the steel which comprises the properties claimed would comprise them as measured by the specified claimed measurement method as well, even in the absence of the prior art expressly disclosing the measurement details.
Further, it would be obvious to one of ordinary skill in the art that the claimed steel comprises the claimed tensile stress and elongation values as the composition and method of Murata are the same as that which is claimed (see details below). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 

Murata discloses wherein the method comprises the following successive steps: 
providing a cold-rolled steel sheet (see para. [0083]) made of a steel having a chemical composition containing by weight: 0.15%≤C≤0.23%, 2.0%≤Mn≤2.8%, 1.0%≤Si≤2.1%, 0.02%≤Al≤1.0%, with 1.7%≤Si+Al≤2.1%, 0≤Nb≤0.035%, 0≤Mo≤0.3%, 0≤Cr≤0.4%, and a remainder, the remainder being Fe and unavoidable impurities (see para. [0041], [0043], [0045], [0051], and [0058]). 
One of ordinary skill in the art would appreciate Murata discloses Si and Al ranges which overlap the claimed range for Si+Al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Murata further discloses annealing the steel sheet at an annealing temperature TA so as to obtain a structure comprising at least 65% of austenite and up to 35% of intercritical ferrite (see para. [0086]). 
It would be obvious to one of ordinary skill in the art that the annealing of Murata would achieve the same as that which is claimed, such that the annealing obtains a microstructure of at least 65% of austenite and up to 35% of intercritical ferrite, because the annealing of Murata may be just below the Ac3 temperature (wherein the structure would be 100% austenite), and because the final microstructure disclosed by Murata is the same as claimed (see details below). Additionally, Murata teaches annealing temperatures which are the same as the instant invention (see para. [0086] of Murata, and Table 2-1 and Table 2-2 values which range from 810-880C; see annealing temperatures of instant invention, TA- in Table II which range from 830-870C).
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Murata further discloses quenching the steel sheet to a quenching temperature QT comprised between 165-287C, with a cooling rate of at least 20°C/s from a temperature (see para. [0092]-[0094]; see also quenching temperatures (cooling stop temperatures), Ms points, and cooling rates in Table 2-1 and Table 2-2),
reheating the steel sheet from the quenching temperature QT up to a partitioning temperature PT comprised between 350°C and 450°C (see para. [0096]; see Table 2-1 and Table 2-2 reheating temperatures), -2-Application No.: 16/061,776Docket No.: 20631.1055
Response to Restriction Requirement dated August 27, 2020maintaining the steel sheet at the partitioning temperature PT for a partitioning time Pt comprised between 80 s and 440 s (see para. [0098]), and 
after the maintaining at the partitioning temperature PT, immediately cooling the steel sheet down to the room temperature (see para. [0099]).

Murata further discloses the steel sheet having a final microstructure consisting of, in surface fraction: 
between 40% and 70% of tempered martensite (see para. [0022]; one of ordinary skill in the art would appreciate that a microstructure comprising a hard phase of tempered martensite would have a value overlapping with that which is claimed; for example, a structure of 25% ferrite and 15% MA (such as when 10% thereof is retained austenite - see para. [0029]), would have a hard phase of tempered martensite of 60%), 
between 9% and 15% of retained austenite (see para. [0029]; one of ordinary skill in the art would appreciate this volume fraction range to overlap with the claimed amount of retained austenite), 
between 15% and 35% of ferrite (see para. [0025]), 
between 2 and 5% of fresh martensite (see para. [0031], [0033], and [0037]; one of ordinary skill in the art would appreciate that the range of MA and retained austenite reads on the claimed range for fresh martensite; for example, a microstructure comprising up to 15% total retained austenite and 20% or less MA, may comprise 5% or less, such as 2-5%, fresh martensite, which reads on the claimed range), and 
at most 15% of bainite (see para. [0022], in the case wherein the microstructure comprises tempered martensite as the hard phase, bainite would be 0% which reads on the claimed range, which is also inclusive of 0%).
Additionally, it would be obvious that Murata comprise the same microstructure as claimed because the composition and the processing of Murata is the same as claimed (see above limitations). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Murata discloses wherein in carbon stabilizes retained austenite (see para. [0042]), but does not disclose limiting the C content in the tempered martensite, and therefore does not disclose (Claim 32) wherein the C content in the tempered martensite is 0.45% or lower, or further, (Claim 33) wherein the C content in the tempered martensite is 0.03% or lower. 
However, because the composition, method steps, microstructural phase structures, and the mechanical properties of Murata are the same as claimed, it would have further been obvious that the steel and the tempering of the steel result in the same concentration of carbon within the tempered martensite. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

 Regarding Claim 36, Murata discloses the final microstructure, but does not expressly disclose wherein the steel sheet has, after the quenching and before the heating to the partitioning temperature PT, a structure consisting of, in surface fraction:
between 15% and 35% of ferrite, 
between 10% and 30% of austenite
between 40% and 70% of martensite, and 
at most 15% of lower bainite.
However, the final microstructure of Murata, and the processing of Murata in addition to the mechanical properties of the steel of Murata are the same as claimed. Therefore, it would be obvious to one of ordinary skill in the art therefore that the microstructure between the quenching steps and the tempering steps (before heating to the partitioning temperature) be the same as well. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 39, Murata discloses wherein the chemical composition of the steel satisfies at least one of the following conditions: C≥0.16%, C≤ 0.21%, Mn≥2.2%, Mn≤ 2.7%, 0.010%≤Nb, Mo≤ 0.05% or Mo≥0.10%, and Cr≤0.05% or Cr≥0.1% (see para. [0042]; see para. [0045]; see para. [0061]).  

Regarding Claim 40, Murata discloses wherein the chemical composition of the steel is such that C +Si/10 < 0.30% and Al > 6(C+Mn/10) - 2.5% (see para. [0041], [0043], para. [0051] and para. [0045]; for example, for a concentration of 0.15%C and 2%Si, the value of C+Si/10 would be 0.25% which reads on the claimed less than 0.30%, and a concentration of 0.50% Al and 2.0% Mn, the value for 6*(C+Mn/10)-2.5% would be a negative number, which is less than 0.50). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Regarding Claim 41, Murata discloses wherein the chemical composition of the steel is such that 1.0%≤Si<1.3% and 0.5%<Al≤1.0% (see para. [0043] and [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Regarding Claim 42, Murata discloses wherein 1.0%≤Si≤1.2% and 0.6%≤Al≤1.0% (see para. [0043] and [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Regarding Claims 43 and 44, Murata discloses wherein (Claim 43) after the step of cooling down the steel sheet to the room temperature, the steel sheet is coated by an electrochemical method or through a vacuum coating process with (Claim 44) Zn or Zn alloy (see para. [0101]-[0102]; electrogalvanization in a zinc solution, and hot-dip galvanizing, reads on electrochemical method which forms a Zn or Zn alloy coating). 

Regarding Claim 45, Murata discloses wherein the chemical composition of the steel is such that 1.3%≤Si≤2.1% and 0.02%≤Al≤0.5% (see para [0043] and para. [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Regarding Claim 65, Murata discloses wherein the surface fraction of retained austenite is of at least 11% (see para. [0029]; one of ordinary skill in the art would appreciate that a steel with up to 15% retained austenite would comprise a surface fraction of retained austenite of at least 11%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Regarding Claim 66, Murata discloses wherein the quenching temperature QT is comprised between 180C and 260C (see para. [0092]; see also quenching temperatures (cooling stop temperatures) in Table 2-1 and Table 2-2).

Regarding Claim  67, Murata does not disclose wherein the steel sheet has a yield strength of at least 900MPa. However, the other mechanical properties (tensile strength, elongation, hole expansion ratio), microstructure, and processing route is the same as claimed. Therefore, it would be obvious to one of ordinary skill in the art that the steel of Murata comprises the claimed yield strength as well. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Murata, as applied to Claim 32 above, in view of Angles (previously cited, US 20160010168 A1).
Regarding Claim 34, Murata does not disclose wherein the method comprises, between the annealing and the quenching, a step of slow cooling the steel sheet at a cooling rate lower than 50C/s for at least 70s, down to the temperature of at least 600°C. 
 Angles teaches a similar invention (see para. [0027]-[0033]) wherein the steel is slowly cooled at rate of 1C/s-3C/s from the annealing temperature to an intermediate temperature of 600C, in order to avoid more than 20% ferrite and avoid massive austenite, and then quenched from the intermediate temperature to the quenching temperature of 220-360C, in order to ensure 30% or less of structure other than martensite (see para. [0029]-[0033]; see para. [0043], 58-180C/min is equivalent to about 1C/s to 3C/s; see para. [0045]). 
It would have been obvious to one of ordinary skill in the art to that the method disclosed by Murata comprise the slow cooling step to 600C between the annealing and quenching steps at a rate of less than 5C/s, as taught by Angles, in order to avoid more than 20% transformed ferrite and avoid massive austenite, while ensuring 30% or less of structures other than martensite.

Regarding Claim 35, Murata in view of Angles disclose wherein the ferrite comprises, in area fraction with respect to the whole structure, between 0% and 15% of intercritical ferrite and between 0% and 35% of transformation ferrite, the transformation ferrite being formed during the slow cooling step (see para. [0025] disclosing ferrite fractions of Murata; see Angles, para. [0029]-[0032] and para. [0043]). One of ordinary skill in the art would appreciate that because Angles teaches 20% or less of transformation ferrite, and Murata requires 5-35% ferrite, Murata in view Angles produces the claimed structure also comprising 0-15% intercritical ferrite. 
Additionally, the composition and method steps are of Murata in view of Angles are the same as claimed, and it would be obvious to one of ordinary skill in the art that the structure of the invention also comprise the claimed amounts and types of ferrite. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
 .  
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Murata, as applied to Claim 32 above, and in further view of Chase (US 7204894 B1).
Regarding Claim 37, Murata discloses wherein the step of providing the cold-rolled steel sheet comprises: hot rolling a sheet made of said steel to obtain a hot-rolled steel sheet, coiling the hot-rolled steel sheet at a temperature Tc comprises between 400°C and 750°C, and cold rolling the hot-rolled steel sheet to obtain the cold-rolled steel sheet (see para. [0077]; para. [0081]; para. [0083]).
Murata does not disclose performing a batch annealing at a temperature THBA comprised between 500°C and 700°C for a time between 2 and 6 days prior to cold rolling.
Chase teaches wherein intermittent annealing after hot rolling is well-known in the art in order to produce steel sheets in adequate condition for cold rolling (Col. 1, lines 12-14). Chase teaches wherein batch annealing operations are particularly well-known in the art and are economically beneficial for shorter production runs and typically require several days to complete (see Col. 1, lines 55-67). Chase teaches wherein the typical batch annealing for steel is conducted at 1200-1650F in order to prepare for the cold rolling, and wherein the annealing may be shortened to 75 hours or less (see Col. 2, lines 15-20; 1200F is about 650C; 75 hours is about 3 days). Chase teaches this type of annealing prevents additional pickling steps, and thus saves energy and improves mechanical properties (see Col. 3, lines 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a batch annealing, prior to cold rolling, at a temperature between 500°C and 700°C for a time between 2 and 6 days, as taught by Chase, for the invention disclosed by Murata. One would be motivated to use this batch annealing because it is well-known in the art in preparing hot-rolled steel for cold-rolling, and because this particularly type of batch annealing results is economically beneficial, saves energy, and improves mechanical properties of the resulting cold-rolled steel (see teaching by Chase above).

Claims 38 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Murata, as applied to Claim 32 above, and in further view of Somani (previously cited, US 20140299237 A) and Futamura (previously cited, US 20150101712 A).
Regarding Claims 38 and 62, Murata does not disclose wherein, after the steel sheet is quenched to the quenching temperature QT and, before the steel sheet is heated to the partitioning temperature PT, the steel sheet is held at the quenching temperature QT for a holding time comprised (Claim 38) between 2 s and 8 s, or (Claim 62) between 3 s and 7 s.
Somani discloses a similar process wherein the steel is quenched at a rate of 30C/s from an annealing temperature of 850C to a quenching temperature below the Ms point (“cooling at 30C/s to a quenching temperature below Ms” [0094]), and held for 1 second prior to heating to the partitioning temperature (see Fig. 4). 
Futamura discloses yet another similar method wherein the steel is heated to the Ac3 point, cooled at a rate of 15C/s or higher to the quenching temperature, held for at least 5 seconds, and then heated to the partitioning temperature of 400-540C (see para. [0017]) in order to shorten austempering treatment time.
While Somani does not disclose wherein the holding time is for (Claim 38) 2-8 seconds, or (Claim 62), 3-7s, it would have been obvious to one of ordinary skill in the art to have held the steel at the quenching temperature for slightly longer, such as the at least 5s as taught by Futamura, and within the claimed range for the invention disclosed by Murata. One would be motivated to do this in order to shorten the austempering treatment time (time at the partitioning temperature, see teaching by Futamura above) and to ensure that the entirety of the steel member had reached the quenching temperature, such that the microstructure and amounts of martensite and austenite were homogenous throughout the steel sheet, particularly for a steel sheet of a thicker gauge. 
Additionally, the claimed values are merely an optimum or workable range, and no criticality has been found. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (previously cited, US 20180044752 A1) in view of Chase (US 7204894 B1).
Regarding Claim 68, Murata discloses a method for producing a steel sheet having a tensile strength of at least 1180 MPa, and a total elongation of at least 12%, measured according to the ISO standard 6892-1:2009, and a hole expansion ratio HER of at least 25%, measured according to the ISO standard 16630:2009 (see para. [0116]; see elongation, tensile strengths and lamda (stretch flangeability/hole expansion ratio) in Tables 3-1 and 3-2 wherein the ranges for tensile strengths are as high as 1180 MPa or more, elongation is higher than 12%, and lamda (hole expansion ratio) is higher than 25% and as high as 32%; one of ordinary skill in the art would appreciate that the stretch flange formability, lamda, is the HER – see para. [0118]).
Regarding the measurement method, specifically the properties measured according the ISO standard 6892-1:2009 and ISO standard 16630:2009, one of ordinary skill in the art would appreciate that the steel which comprises the properties claimed would comprise them as measured by the specified claimed measurement method as well, even in the absence of the prior art expressly disclosing the measurement details.
Further, it would be obvious to one of ordinary skill in the art that the claimed steel comprises the claimed tensile stress and elongation values as the composition and method of Murata are the same as that which is claimed (see details below). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 

Murata discloses wherein the method comprises the following successive steps: 
providing a cold-rolled steel sheet (see para. [0083]) made of a steel having a chemical composition containing by weight: 0.15%≤C≤0.23%, 2.0%≤Mn≤2.8%, 1.0%≤Si≤2.1%, 0.02%≤Al≤1.0%, with 1.7%≤Si+Al≤2.1%, 0≤Nb≤0.035%, 0≤Mo≤0.3%, 0≤Cr≤0.4%, and a remainder, the remainder being Fe and unavoidable impurities (see para. [0041], [0043], [0045], [0051], and [0058]). 
One of ordinary skill in the art would appreciate Murata discloses Si and Al ranges which overlap the claimed range for Si+Al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Murata further discloses annealing the steel sheet at an annealing temperature TA so as to obtain a structure comprising at least 65% of austenite and up to 35% of intercritical ferrite (see para. [0086]). 
It would be obvious to one of ordinary skill in the art that the annealing of Murata would achieve the same as that which is claimed, such that the annealing obtains a microstructure of at least 65% of austenite and up to 35% of intercritical ferrite, because the annealing of Murata may be just below the Ac3 temperature (wherein the structure would be 100% austenite), and because the final microstructure disclosed by Murata is the same as claimed (see details below). Additionally, Murata teaches annealing temperatures which are the same as the instant invention (see para. [0086] of Murata, and Table 2-1 and Table 2-2 values which range from 810-880C; see annealing temperatures of instant invention, TA- in Table II which range from 830-870C).
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Murata further discloses quenching the steel sheet to a quenching temperature QT comprised between 165-287C, with a cooling rate of at least 20°C/s from a temperature (see para. [0092]-[0094]; see also quenching temperatures (cooling stop temperatures), Ms points, and cooling rates in Table 2-1 and Table 2-2),
reheating the steel sheet from the quenching temperature QT up to a partitioning temperature PT comprised between 350°C and 450°C (see para. [0096]; see Table 2-1 and Table 2-2 reheating temperatures), and -2-Application No.: 16/061,776Docket No.: 20631.1055
Response to Restriction Requirement dated August 27, 2020maintaining the steel sheet at the partitioning temperature PT for a partitioning time Pt comprised between 80 s and 440 s (see para. [0098]), and 
after the maintaining at the partitioning temperature PT, immediately cooling the steel sheet down to the room temperature (see para. [0099]).

Murata discloses wherein the step of providing the cold-rolled steel sheet comprises: hot rolling a sheet made of said steel to obtain a hot-rolled steel sheet, coiling the hot-rolled steel sheet at a temperature Tc comprises between 400°C and 750°C, and cold rolling the hot-rolled steel sheet to obtain the cold-rolled steel sheet (see para. [0077]; para. [0081]; para. [0083]).
Murata does not disclose performing a batch annealing at a temperature THBA comprised between 500°C and 700°C for a time between 2 and 6 days prior to cold rolling.
Chase teaches wherein intermittent annealing after hot rolling is well-known in the art in order to produce steel sheets in adequate condition for cold rolling (Col. 1, lines 12-14). Chase teaches wherein batch annealing operations are particularly well-known in the art and are economically beneficial for shorter production runs and typically require several days to complete (see Col. 1, lines 55-67). Chase teaches wherein the typical batch annealing for steel is conducted at 1200-1650F in order to prepare for the cold rolling, and wherein the annealing may be shortened to 75 hours or less (see Col. 2, lines 15-20; 1200F is about 650C; 75 hours is about 3 days). Chase teaches this type of annealing prevents additional pickling steps, and thus saves energy and improves mechanical properties (see Col. 3, lines 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a batch annealing, prior to cold rolling, at a temperature between 500°C and 700°C for a time between 2 and 6 days, as taught by Chase, for the invention disclosed by Murata. One would be motivated to use this batch annealing because it is well-known in the art in preparing hot-rolled steel for cold-rolling, and because this particularly type of batch annealing results is economically beneficial, saves energy, and improves mechanical properties of the resulting cold-rolled steel (see teaching by Chase above).

Murata further discloses the steel sheet having a final microstructure consisting of, in surface fraction: 
between 40% and 70% of tempered martensite (see para. [0022]; one of ordinary skill in the art would appreciate that a microstructure comprising a hard phase of tempered martensite would have a value overlapping with that which is claimed; for example, a structure of 25% ferrite and 15% MA (such as when 10% thereof is retained austenite - see para. [0029]), would have a hard phase of tempered martensite of 60%), 
between 7% and 15% of retained austenite (see para. [0029]; one of ordinary skill in the art would appreciate this volume fraction range to overlap with the claimed amount of retained austenite), 
between 15% and 35% of ferrite (see para. [0025]), 
between 2 and 5% of fresh martensite (see para. [0031], [0033], and [0037]; one of ordinary skill in the art would appreciate that the range of MA and retained austenite reads on the claimed range for fresh martensite; for example, a microstructure comprising up to 15% total retained austenite and 20% or less MA, may comprise 5% or less, such as 2-5%, fresh martensite, which reads on the claimed range), and 
at most 15% of bainite (see para. [0022], in the case wherein the microstructure comprises tempered martensite as the hard phase, bainite would be 0% which reads on the claimed range, which is also inclusive of 0%).
Additionally, it would be obvious that Murata comprise the same microstructure as claimed because the composition and the processing of Murata in view of Chase is the same as claimed (see above limitations). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Murata discloses wherein in carbon stabilizes retained austenite (see para. [0042]), but does not disclose limiting the C content in the tempered martensite, and therefore does not disclose wherein the C content in the tempered martensite is 0.45% or lower. 
However, because the composition, method steps, microstructural phase structures, and the mechanical properties of Murata in view of Chase are the same as claimed, it would have further been obvious that the steel and the tempering of the steel result in the same concentration of carbon within the tempered martensite. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito (previously cited, US 20140335374 A) in view of Miura (previously cited, US 20090053096 A1), Murata (previously cited, US 20180044752 A1) and Chase (US 7204894 B1).
Regarding Claim 68, Nakagaito discloses a method for producing a steel sheet having a hole expansion ratio HER of at least 25%, measured according to the ISO standard 16630:2009 (see para. [0026]).
Regarding the measurement method of the HER, specifically the ISO standard 16630:2009, one of ordinary skill in the art would appreciate that the steel which comprises the HER claimed would comprise the property also as measured by the specifically claimed method, even in the absence of the prior art expressly disclosing the measurement details. 
Nakagaito discloses a TS*EL of at least 19,000, but does not expressly teach a specific range for the tensile strength or elongation, and therefore does not expressly teach a tensile strength of at least 1180 MPa, and a total elongation of at least 12%, as measured according to the ISO standard 6892-1. However, Nakagaito discloses examples with values similar to the features claimed (i.e., examples with similar composition and similar microstructure to that claimed) wherein the mechanical properties of these similar steels are within the range of that which is claimed (for example, see Tables 4-5, 8 and 9, which disclose examples with elongations not less than 16% and tensile strengths up to 1299 MPa; and specifically, for example, see steel example 34 in Table 5). 
Further, Nakagaito in view of Miura (see details below) discloses the same composition, microstructure, process method, and the same hole expansion ratio as that which is claimed. It would have been obvious that the steel by Nakagaito, which comprises these claimed features, comprise the claimed tensile and elongation properties, and because Nakagaito also discloses evidence and working examples of steels which are structurally similar to that which is claimed and for which comprise the claimed mechanical properties. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding the measurement method of the elongation, specifically the properties measured according the ISO standard 6892-1, one of ordinary skill in the art would appreciate that the steel which comprises the elongation claimed would comprise the property as measured by the specifically claimed method as well, even in the absence of the prior art expressly disclosing the measurement details.

Nakagaito further discloses wherein the method comprises the following successive steps: 
providing a cold-rolled steel sheet made of a steel having a chemical composition containing by weight: 0.15%≤C≤0.23%, 2.0%≤Mn≤2.8%, 1.0%≤Si≤2.1%, 0.02%≤Al≤1.0%, with 1.7%≤Si+Al≤2.1%, 0≤Nb≤0.035%, 0≤Mo≤0.3%, 0≤Cr≤0.4%, and a remainder, the remainder being Fe and unavoidable impurities (see Abstract; see para. [0043]), and
annealing the steel sheet at an annealing temperature TA so as to obtain a structure comprising at least 65% of austenite and up to 35% of intercritical ferrite (see para. [0055]). 
According to the instant invention, the TA annealing temperature to obtain such a structure would be approximately 830-870C (see Table II of instant disclosure). Because Nakagaito discloses an annealing temperature from 750-950, for example, 850C (see Table 2 annealing conditions), it would be obvious to one of ordinary skill in the art that this annealing would achieve the same as that claimed, specifically, obtaining a microstructure of at least 65% of austenite and up to 35% of intercritical ferrite. 
It would be particularly obvious because the final microstructure disclosed by Nakagaito in view of Miura (see details below) are the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Nakagaito further discloses quenching the steel sheet to a quenching temperature QT comprised between 165-287C, with a cooling rate of at least 200C/s from a temperature of at least 600°C down to the quenching temperature QT (see para. [0055] and para. [0057]).
It would be obvious to one of ordinary skill in the art that the Ms point-100 to the Ms point-200 fall within the claimed range. For example, Miura teaches wherein the Ms point may be estimated by the formula Ms=561-474.times.[C]-33.times.[Mn]-17.times.[Ni]-17.times.[Cr]-21.times.- [Mo] (see para. [0157] of Miura).
Thus, a composition according to Nakagaito, such as one comprising 0.23%C, 2.8% Mn, 1% Ni (see para. [0043] of Nakagaito), 0.3% Cr and 0.3% Mo, would have an Ms point of 331C. Therefore, one of ordinary skill in the art would appreciate that for such a composition, the steel be quenched to a temperature within the range of 131-231C, which reads on the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Nakagaito further discloses heating the steel sheet from the quenching temperature QT up to a partitioning temperature PT comprised between 350°C and 450°C, and -2-Application No.: 16/061,776Docket No.: 20631.1055
Response to Restriction Requirement dated August 27, 2020maintaining the steel sheet at the partitioning temperature PT for a partitioning time Pt comprised between 80 s and 440 s (see para. [0055]).
Nakagaito does not expressly disclose immediately cooling the steel sheet down to the room temperature after the maintaining at the partitioning temperature PT. 
However, Murata discloses a similar invention (see Abstract; see para. [0012] and [0058]) wherein a steel is reheated after cooling to a temperature, Tc, between the cooling temperature, Tc, and 550C, and then immediately cooled to room temperature wherein the galvanizing treatment may follow in the conventional manner (see para. [0098]-[0099], [0101] and [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have immediately cooled the steel after maintaining at the partitioning temperature PT, as taught by Murata, for the invention disclosed by Nakagaito and Miura. One would be motivated to cooling to room temperature in between reheating and galvanizing in order to move the steel strip to a different line or different location, galvanize at a future time, inspect the steel strip for quality checking and for defects prior to coating, and because it is well-known to do so to one of ordinary or routine skill in the art as demonstrated by Murata. 

Nakagaito further discloses wherein the step of providing the cold-rolled steel sheet comprises: hot rolling a sheet made of said steel to obtain a hot-rolled steel sheet, coiling the hot-rolled steel sheet at a temperature Tc comprises between 400°C and 750°C, and cold rolling the hot-rolled steel sheet to obtain the cold-rolled steel sheet (see para. [0075]-[0076]).
Nakagaito does not disclose performing a batch annealing at a temperature THBA comprised between 500°C and 700°C for a time between 2 and 6 days prior to cold rolling.
Chase teaches wherein intermittent annealing after hot rolling is well-known in the art in order to produce steel sheets in adequate condition for cold rolling (Col. 1, lines 12-14). Chase teaches wherein batch annealing operations are particularly well-known in the art and are economically beneficial for shorter production runs and typically require several days to complete (see Col. 1, lines 55-67). Chase teaches wherein the typical batch annealing for steel is conducted at 1200-1650F in order to prepare for the cold rolling, and wherein the annealing may be shortened to 75 hours or less (see Col. 2, lines 15-20; 1200F is about 650C; 75 hours is about 3 days). Chase teaches this type of annealing prevents additional pickling steps, and thus saves energy and improves mechanical properties (see Col. 3, lines 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a batch annealing, prior to cold rolling, at a temperature between 500°C and 700°C for a time between 2 and 6 days, as taught by Chase, for the invention disclosed by Nakagaito and Miura. One would be motivated to use this batch annealing because it is well-known in the art in preparing hot-rolled steel for cold-rolling, and because this particularly type of batch annealing results is economically beneficial, saves energy, and improves mechanical properties of the resulting cold-rolled steel (see teaching by Chase above).

Nakagaito further discloses the steel sheet having a final microstructure consisting of, in surface fraction: between 40% and 70% of tempered martensite, between 15% and 35% of ferrite, and at most 15% of bainite (see Abstract).
Nakagaito discloses the microstructure comprising 3-10% martensite and residual austenite (see para. [0050]; martensite in this regard refers to fresh martensite), but does not expressly disclose wherein this mixture comprises at least 7% retained austenite such that the fresh martensite would be 3% or less. 
Miura teaches a similar invention (see Abstract, and para. [0084]-[0093)] wherein the retained austenite is in an amount of preferably greater than 5% and up to 25% in order to obtain excellent ductility while balancing for stretch flangeability (see para. [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had as high as 7-8% retained austenite, as taught by Miura, for the invention disclosed by Nakagaito, Miura, Murata and Chase, such that the fresh martensite was 2-3%, in order to optimize for improved ductility while balancing for stretch flangeability. 

Nakagaito is silent towards the tempered martensite having a C content lower than 0.45%. 
Miura teaches wherein tempering stabilizes the austenite by diffusion of carbon from the martensite (see para. [0165]). One ordinary skill in the art would appreciate that the carbon which is to be condensed in the retained austenite diffuses from the martensite during the tempering process. One of ordinary skill in the art would also recognize that the tempering process softens the martensite, which is attributed to the diffusion of carbon into the austenite.
Despite these teachings, Miura also does not disclose wherein the tempering would result such that the C content in the tempered martensite is lower than 0.45%.
However, because the composition, method steps, and microstructural phase structures of Nakagaito in view of Miura, Murata and Chase are the same as claimed, it would have further been obvious that the steel and the tempering of the steel result in the same concentration of carbon within the tempered martensite. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Response to Arguments
Applicant’s arguments, filed March 29, 2022, with respect to Claim 32, and dependent claims thereof, rejected under 35 U.S.C. 103 over Miura, have been fully considered and are persuasive in view of Applicant’s amendments to the claims limiting the quenching temperature to be below 300C. Therefore, the rejection of Miura has been withdrawn.
Applicant’s arguments, filed March 29, 2022, with respect to Claim 32, and dependent claims thereof, rejected under 35 U.S.C. 103 over Nakagaito in view of Miura and Murata, have been fully considered and are persuasive in view of Applicant’s amendments to the claims further limiting the austenite fraction to be at least 9% (Claim 32) and the fresh martensite fraction to be 2%, such that the combined amount would give a minimum MA (fresh martensite and retained austenite) value greater than 10% for Claim 32, which is outside the scope of the disclosure of Nakagaito. Therefore, the rejection of Nakagaito in view of Miura and Murata has been withdrawn for Claim 32 and dependent claims thereof. 
However, upon further consideration, a new ground(s) of rejection of Claim 32, and dependent claims thereof, is made in view of Mizuta, and also in view of Murata, as detailed above. 
Claim 68 is still rejected over Nakagaito in view of Miura and Murata, as previously applied to Claim 32 in the last office action, (and also in view of newly applied reference Chase), because Claim 68 only requires at least 7% retained austenite rather than the at least 9% retained austenite required of Claim 32.
Applicant’s arguments directed to Nakagaito and the rejection of Claim 32, specifically wherein Nakagaito does not comprise a retained austenite fraction of at least 9% (Claim 32 only), are deemed moot in view of the new grounds of rejection (see details above). 
Applicants arguments directed to Miura as a primary reference are deemed moot in view of the new grounds of rejection (see details above). 
Applicant’s arguments directed to the batch annealing of Sun are deemed moot in view of the new grounds of rejection, wherein a different reference, Chase, has been applied in view of the new limitations requiring batch annealing to occur prior to cold-rolling (see above for details). 

Applicant argues support for the newly added limitation, wherein the range of quenching temperatures, QT, is from 165-287C, as based on the calculated Ms points of only particular, selected example compositions (examples 1, 2 and 5 of working examples of instant invention).
This argument is not found persuasive.
The arbitrary selection of certain examples, and the calculated Ms point thereof (Applicant also does not disclose how the Ms point, accordingly, is calculated, and the specification does not provide a means or formula for calculating), does not provide sufficient support that the Applicant was in possession of the particular range of 165-287C. Further, the specification and written disclosure, as well as the Table values for the QT, do not comprise the language or values to suggest to one of ordinary skill in the art that the QT temperature range is from 165C to 287C. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuda (US 20150144231 A1): teaches an overlapping composition (see para. [0037]-[0039], [0042], and [0047]), a similar microstructure (see Abstract), overlapping mechanical properties (see para. [0024]; para. [0169]; table values 6-8), and overlapping processing (see para. [0049] and para. [0162]-[0163]), including cooling slowly to 600C followed by rapid cooling to the QT (para. [0158]-[0162]).
Chen (previously cited, “Hole Expansion Characteristics of Ultra High Strength Steels”): teaches wherein the hole expansion ratio (HER) is typically a constant 30-40% for martensitic steels comprising strengths above 700 MPa (see Abstract and Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735